                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:13CR30

        vs.
                                                                          ORDER
EASTON JAY HARLAN,

                        Defendant.


       Defendant Easton Jay Harlan appeared before the court on October 26, 2018, on a Third
Amended Petition for Warrant or Summons for Offender Under Supervision [87]. Defendant was
represented by Assistant Federal Public Defender Karen M. Shanahan, and the government was
represented by Assistant U.S. Attorney Lecia E. Wright. Defendant waived his right to a probable
cause hearing on the Third Amended Petition pursuant to Fed. R. Crim. P. 32.1(b)(1)(A).
       The government moved for detention. Through counsel, Defendant declined to present
any evidence on the issue of detention and otherwise waived a detention hearing. Defendant has
failed to meet his burden to establish by clear and convincing evidence that he will not flee or pose
a danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. §
3143(a)(1).
       I find that the Third Amended Petition [87] alleges probable cause and that Defendant
should be held to answer for a final dispositional hearing before Chief Judge Smith Camp.


       IT IS ORDERED:
       1.      The government’s unopposed oral motion to dismiss Petition for Offender Under
Supervision [33], Amended Petition for Offender Under Supervision [52], and Second Amended
Petition for Offender Under Supervision [68] is granted.
       2.      A final dispositional hearing will be held before Chief Judge Smith Camp in
Courtroom No. 2, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha,
Nebraska, on January 31, 2019, at 9:00 a.m. Defendant must be present in person.
       3.      Defendant is committed to the custody of the Attorney General or his designated
representative for confinement in a correctional facility;
       4.      Defendant shall be afforded a reasonable opportunity for private consultation with
defense counsel; and
       5.      Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver Defendant to the United
States Marshal for the purpose of an appearance in connection with a court proceeding.


       Dated this 26th day of October, 2018.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge




                                                2
